DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
Election/Restrictions
Claim 66 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (specifically, species A3, the holes may be partially blocked, when the elected species is A1; although the language of claim 65 is drawn to species A1, it is readable upon species A1 and thus not withdrawn, while the language of claim 66 is not readable upon species A1), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2019.

Claim Objections
Claim 50 is objected to because of the following informalities:  "to increase the amount of air flow from ventilated from the air conditioner” should be “to increase the amount of air flow ventilated from the air conditioner”.  Appropriate correction is required.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air ventilation unit, first recited in claim 52 and disclosed as ventilation unit 60, described in paragraph [0019], moving mechanism, first recited in claim 53 and disclosed as any of moving mechanisms 80, 82, and 83, used to control the angle or direction of air flow as described in paragraph [0019], and temperature controlling device, first recited in claim 54 and disclosed as temperature controlling device 50, described in paragraph [0019] as controlling the temperature of the air flow in pipe 70 and in some embodiments the temperature of air flow from air conditioner 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 56 recites a computer connected to the optical sensor units, which processes the information from the optical sensor units to form the image. However, claim 56 depends upon claim 47, which already recited the control unit configured to control the air conditioner for mitigating image distortion. As disclosed, a single computer performs both image processing and air conditioning unit control (see paragraph [0017]), and although there is also disclosed a processor that is part of the air conditioning unit (in paragraph [0018] of the instant application), it is disclosed to be controlled by the computer (see paragraph [0018]), with image processing and calculation of distortion being performed by the computer. Therefore, the recitation of a computer in claim 56 that performs image processing and is separate from and additional to the recited control unit in claim 47 constitutes impermissible new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 47 and 57, it is unclear what is intended to be encompassed by the limitation “to ventilate an air flow”. In particular, because an air flow would normally be used to ventilate a room or space, it is unclear what it means to ventilate an air flow, and how this distinguishes an air flow from any other air flow.
Further regarding claims 47 and 57, as best understood by the examiner, it is the programming or structure of the controller, not of the air conditioner, which determines whether or not it is configured to mitigate image distortion caused by heat convection above the transparent plate. Therefore, it is unclear what it means for the air conditioner to be configured to mitigate image distortion caused by the heat convection above the transparent plate.
Regarding claim 56, it is unclear what is intended to be encompassed by the limitation “to form a stereoscopic view of the object based on the plurality of local images of the plurality of local areas of the object and the global image of the object simultaneously captured by the first optical sensor unit and the second optical sensor unit”. In particular, it is unclear what it means for the computer to “form a stereoscopic view of the object”, and it is also unclear whether or not  the local images and global image must be simultaneously captured.
For the purpose of examination, the recited “stereoscopic view” will be treated as a 3D image or model of the object.
For the purpose of examination, the simultaneous capture of local and global images will be treated as an intended use which the system must be capable of performing. 
Regarding claim 58, it is unclear what is intended to be encompassed by the limitation “a temperature in the space of the temperature-variable container may vary within a temperature range”. In particular, “a temperature-variable container” is, by definition, a container with a temperature which varies; therefore, it is unclear in what manner this limitation is intended to further limit the claim.
Regarding claim 59, it is unclear in what manner the limitation “the image distortion of the image captured by the optical device is caused by the heat convection above the transparent plate” is intended to structurally modify the system. In particular, because no controller has been recited, it is unclear how, if at all, this limitation is anything other than an intended use.
Regarding claims 61-64, as best understood by the examiner the computer, which is not recited until claim 63, is the structure used in order to permit the adjustment of the air flow from the air conditioner based on image quality, as recited in claims 61, 62, and 64, none of which depend upon claim 63. Therefore, because the necessary structure to perform the recited function has not been recited in claims 61, 62, and 64, it is unclear what structure is recited in the limitations regarding the use of image quality to control the elements of the air conditioner. Because, as read in context, the computer is required to perform the recited functions, it appears the intended scope of the limitations may be that the air conditioner is capable of being controlled based on image quality and or warping, instead of that the control IS based on image quality or warping.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 47-52 and 54-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAfee et al (US Patent Application Publication No. 2012/0290259, previously of record) in view of Bugher et al (US Patent Application Publication No. 2017/0167967).
Regarding claim 47, McAfee discloses a measuring system, comprising:
a container (parts presenter positioner 40, see paragraph [0031] and figures 1-3), comprising:
a housing (outside of inspection station, see figure 1);
a first optical sensor unit (first digital camera within optical metrology scanner 70, see paragraphs [0027 and  [0031] and figure 1) disposed external to the container and for capturing a plurality of local areas of an object in the space; and
a second optical sensor unit (second digital camera, see paragraph [0027]) disposed external to the container and for capturing a global image of the object in the space;
an air conditioner (optional air conditioner, see paragraph [0026]), and
a control unit (specialized computer 26, see figure 1 and paragraph [0025]) configured to control the air conditioner.
It is noted that McAfee et al. does not explicitly disclose any details of the air conditioner, including relative placement and control of the air conditioner for the purpose of mitigating image distortion.
However, Bugher et al discloses the use of a wind knife air conditioning unit (nozzle 16, misdescribed as nozzle 26 in paragraph [0012], and associated air source, etc.) located with a transparent window (16, see figure 2 and paragraphs [0012] and [0013]) between a camera (12, see figure 2 and paragraph [0012]) and the air conditioning unit, the air conditioning unit being used for the purpose of maintaining an undistorted view through the window (see paragraph [0012]) and controlled by a controller (54, see figure 3 and paragraphs [0016] and [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a transparent window or plate between the optical sensor units and the object measured by the optical sensor units, as is disclosed by Bugher et al, in the system of McAfee, in order to reduce potential human error by permitting inspection via the camera without permitting inadvertent movement of the part.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement an associated wind knife air conditioning unit for the purpose of keeping the window or plate clear, as is also disclosed by Bugher et al, and to control the wind knife air conditioning unit using the system controller, both because the controller of McAfee controls the entire measuring system and because the controller of Bugher et al is used to control the wind knife air conditioning unit, in order to prevent distortion of the images taken by the camera, as is explicitly the purpose of the wind knife air conditioning unit of Bugher.

Regarding claim 48, the first optical sensor unit and the second optical sensor unit of McAfee are disposed above a side of the transparent plate opposite to the object for capturing the images of the object (first and second sensor units are left and right cameras within optical metrology scanner 70; this is positioned above the object being measured, see figure 2 of McAfee; because the transparent plate of Bugher is positioned between the camera and the object being measured (as illustrated in figure 2 of Bugher), the transparent plate in MacAfee in view of Bugher is positioned between the camera and the object being measured, and therefore the camera and the object being measured are on opposite sides of the transparent plate.

Regarding claim 49, the air conditioner of Bugher, and therefore of McAfee in view of Bugher, further comprises a vent valve (56, see figure 2 and paragraph [0017] of Bugher), wherein the vent valve is configured to adjust the amount of the air flow from the air conditioner based on image quality captured by the first and second optical sensor units (see paragraph [0017]; the controller of Bugher, and therefore of McAfee in view of Bugher, can detect condensation, which is a cause of image quality degradation, and therefore the control is based on image quality).

Regarding claim 50, the vent valve is configured to control the amount of air flow from the air conditioner, including increasing it when the controller controls the vent valve to increase the amount of air flow (see paragraph [0017]).
Further regarding claim 50, the applicant is respectfully reminded that a recitation of the manner in which an apparatus is intended to be employed does not distinguish the claimed apparatus from a prior art apparatus which satisfies the structural elements of the claim.

Regarding claim 51, the air conditioner further comprises a vent valve (56, see figure 3 and paragraph [0017] of Bugher), and the vent valve is configured to allow for adjustment of the air flow from the air conditioner based on temperature information of the container.

Regarding claim 52, the air conditioner  of Bugher, and therefore of McAfee in view of Bugher, further comprises an air ventilation unit adjacent to the transparent plate, wherein the air ventilation unit comprises at least a hole (hole in enclosure, through which hose to nozzle passes, see figure 1 and paragraph [0014]) so that the air flow can be ventilated toward the transparent plate from the at least a hole.

Regarding claim 54, the air conditioner of Bugher, and therefore of McAfee in view of Bugher, further comprises a temperature controlling device (heater 40, see paragraph [0014]), wherein the temperature controlling device is configured to control the temperature of the air flow.

Regarding claim 55, McAfee further discloses a light source (structured light source, see paragraph [0027]), which is part of the optical metrology unit 70 disposed above the chamber (see figure 2 of McAfee). Additionally, because Bugher, and therefore McAfee in view of Bugher, discloses that the transparent plate is between the object being measured and the camera (see figure 2 of Bugher), this means that in the system of McAfee in view of Bugher the light source, first optical sensor unit, and second optical sensor unit are disposed above the transparent plate, with the light source configured to emit a light towards the object in the space through the transparent plate.

Regarding claim 56, McAfee further discloses the system to comprise a computer connected to the first optical sensor unit and the second optical sensor unit, wherein the computer is configured to form a stereoscopic view of the object based on the plurality of local images and the plurality of local areas of the object and the global image of the object captured by the first and second optical sensor units and transmitted to the computer (forming a stereoscopic or three-dimensional image is the purpose of using a 3D camera composed of two digital cameras; see paragraph [0025] of McAfee).

Regarding claim 57, McAfee et al discloses a measuring system, comprising:
a temperature-variable container (parts presenter positioner 40, see paragraph [0031] and figures 1-3) comprising a space (space in which part is located);
an optical device (optical metrology scanner 70, see abstract, figure 1, and paragraph [0031]) disposed external to the container and for capturing an image of an object in the space; and
an air conditioner (optional air conditioner, see paragraph [0026]).
It is noted that McAfee does not explicitly disclose a transparent plate as part of the container, and for the air conditioner to be disposed between the transparent plate and the optical device.
However, McAfee et al does explicitly state that reduction of human error is one of the goals of the invention.
Additionally, Bugher et al discloses a transparent plate (16), dual cameras (12), and an air conditioner (nozzle etc. used to control surface temperature, see paragraphs [0011], [0016], and [0017]) used to ensure clear imaging through a transparent plate (see abstract and paragraph [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to include a transparent plate, as is disclosed by Bugher et al, as part of the container of McAfee et al, in order to permit visual or camera inspection while protecting the part from inadvertent movement. Furthermore, using the air conditioning system for the purpose of keeping the transparent plate clear, as is explicitly disclosed by Bugher, would place the air conditioning system between the transparent plate and the optical sensor. 

Regarding claim 58, a temperature in the space of the temperature-variable container of McAfee may vary within a temperature range; the function of varying the temperature within a range is met by operation of the system (see figure 1).

Regarding claim 59, the image distortion of the image captured by the optical device of McAfee may be caused by heat convection above the transparent plate; the function is met by operation of the system (see figure 1).
Further regarding claims 57-59, the applicant is respectfully reminded that a recitation of the manner in which an apparatus is intended to be employed does not distinguish over a prior art apparatus which meets the structural limitations of the claims.

Regarding claim 60, the optical device of McAfee comprises a first optical sensor unit and a second optical sensor unit (first and second cameras, plural, that are part of optical metrology scanner 70, see paragraph [0027] and figure 1), the first optical sensor unit for capturing a plurality of local images of a plurality of local areas of an object and the second optical sensor unit for capturing a global image of the object.

Regarding claim 61, the air conditioner of Bugher, and therefore of McAfee in view of Bugher, further comprises a vent valve (56, see figure 3), wherein the vent valve adjusts an amount of the air flow ventilated from the air conditioner (see paragraph [0017] of Bugher), and this is controlled and adjusted by the controller (the controller of McAfee controls all elements of the system; additionally, Bugher explicitly discloses controller 54 to control the valve, see figure 3 and paragraph [0017]). 
Furthermore, the system of McAfee in view of Bugher is capable of adjusting the amount of air flow from the air conditioner through the vent valve in response to image quality.

Regarding claim 62, the air conditioner of Bugher, and therefore of McAfee in view of Bugher, further comprises a vent valve (56, see figure 3), wherein the vent valve adjusts an amount of the air flow ventilated from the air conditioner (see paragraph [0017] of Bugher), and this is controlled and adjusted by the controller (the controller of McAfee controls all elements of the system; additionally, Bugher explicitly discloses controller 54 to control the valve, see figure 3 and paragraph [0017]). 
Furthermore, the system of McAfee in view of Bugher is capable of adjusting the amount of air flow from the air conditioner through the vent valve in response to measured warpage of the object.


Regarding claim 63, McAfee discloses a computer (specialized computer, see paragraph [0025] and figure 1) which controls the components of the system of McAfee et al, and therefore of McAfee et al in view of Bugher.
It is noted that McAfee et al. does not explicitly disclose any details of the air conditioner, and therefore does not disclose controlling the air flow based on image quality captured by the optical device. 
However, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use input from the optical device for the control of the air conditioner, in order to ensure the air conditioner is operated when needed.
Furthermore, it is inherent that any use of an image captured by the optical device for control is based on the image quality, because the image quality determines the accuracy of the input used for control.

Regarding claim 61, the air conditioner of Bugher, and therefore of McAfee in view of Bugher, further comprises a vent valve (56, see figure 3), wherein the vent valve adjusts an amount of the air flow ventilated from the air conditioner (see paragraph [0017] of Bugher), and this is controlled and adjusted by the controller (the controller of McAfee controls all elements of the system; additionally, Bugher explicitly discloses controller 54 to control the valve, see figure 3 and paragraph [0017]). 
Furthermore, the system of McAfee in view of Bugher is capable of adjusting the amount of air flow from the air conditioner through the vent valve in response to the maximum measured error of the object exceeding a threshold value.

Further regarding claims 61-64, the applicant is respectfully reminded that a recitation of the manner in which an apparatus is intended to be employed does not distinguish over a prior art apparatus which meets the structural limitations of the claims.

Claim(s) 53 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAfee et al (US Patent Application Publication No. 2012/0290259, previously of record) in view of Bugher (US Patent Application Publication No. 2017/0167967) as applied to claims 47-52 above, and further in view of Milillo et al (US Patent Application Publication No. 2002/0070494, previously of record).
Regarding claim 53, most elements are disclosed by McAfee in view of Bugher, as detailed above.
It is noted that McAfee in view of Bugher does not disclose the air conditioner to further comprise a moving mechanism configured to move the air conditioner toward or away from the transparent plate.
However, Milillo et al explicitly discloses a moving mechanism which moves a baffle unit (air deflector plate 152, see paragraph [0027] and figures 4A-4C) of a wind knife air conditioner toward and away from the element being temperature controlled, thereby controlling the angle at which air is released; this constitutes a moving mechanism which moves part of the air conditioner toward or away from the transparent plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a baffle unit and moving mechanism, as disclosed by Milillo et al, in the system of McAfee in view of Bugher, in order to permit more control of the location and amount of air conditioning provided than would otherwise be available.

Regarding claim 65, most elements are disclosed by McAfee in view of Bugher, as detailed above.
It is noted that McAfee in view of Bugher does not disclose the air conditioner to further comprise a moving mechanism configured to move the air conditioner toward or away from the transparent plate.
However, Milillo et al explicitly discloses a moving mechanism which moves a baffle unit (air deflector plate 152, see paragraph [0027] and figures 4A-4C) of a wind knife air conditioner toward and away from the element being temperature controlled, thereby controlling the angle at which air is released.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a baffle unit and moving mechanism, as disclosed by Milillo et al, in the system of McAfee in view of Bugher, in order to permit more control of the location and amount of air conditioning provided than would otherwise be available.


Response to Arguments

Applicant's arguments filed December 21, 2021 have been fully considered but they are not fully persuasive. The reasons are as follows.
It is argued on page 8 that the claims have been amended such that they no longer recite multiple temperature control devices, rendering the objection to the drawings moot. This is correct, and the objection has not been maintained.
It is argued on page 8 that new claims 47-66 have rendered the rejections as indefinite due to lack of clarity moot. Although the previous rejections have been rendered moot, the claims are now unclear and therefore indefinite in new and different ways, as detailed above.
It is argued on page 9 that the control unit newly recited in claim 47 is neither suggested nor disclosed by the prior art of record. This is moot in view of the above, new grounds of rejection. 
Furthermore, the applicant is respectfully reminded that a recitation of the manner in which an apparatus is intended to be employed does not distinguish from a prior art apparatus capable of performing the recited function. 
It is argued on page 9 that new claim 57 recites an air conditioner disposed between the transparent plate and the optical device, wherein the air conditioner is configured to ventilate an air flow to mitigate image distortion caused by heat convection above the transparent plate, and that this combination of features is not taught by the prior art of record.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Furthermore, as detailed above, as best understood by the examiner, the references applied do teach the recited limitations. Therefore, the argument is unpersuasive.
It is argued on page 9 that new claims 58-66 are allowable as depending upon claim 57. Because claim 57 is not allowable, the argument is unpersuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/               Examiner, Art Unit 3763